DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 October 2022 has been entered.
Claim Objections
Claim 16 is objected to because of the following informalities:  Regarding Claim 16, a comma should be inserted after the word “whereby” at line 9. The comma at line 11 should be deleted.  Regarding Claim 16, the “being” verb form is awkward since what is claimed is an article formed of a film of powder that has already been sprayed and deposited after having been accelerated. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding Claims 16-18, the information of the Specification (at Table 1) and Declaration filed on 6 July 2021 (at page 4) demonstrates that films having voids that are “hardly generated” can be formed, not that films having no voids can be formed. Thus, it is unclear how there is support for “no voids”. Furthermore, the information demonstrates that films cannot have phosphorus because films that have phosphorus (Specification at Table 1, Exs. 3 and 4) form films having voids that are “slightly generated” and not films having no voids or hardly generated voids. Thus, there is no support for films that require phosphorus (Claim 18) and do not exclude phosphorus (Claims 16 and 17). Finally, while the hydrogen amount in Table 1 of the Specification is characterized as being in the range of 0.002% by mass or less, the actual amount for Ex. 2 is 0.0001%, as reported in the Declaration at page 7, whereas the actual amount for the comparative example is not 0.005%, as mentioned in the Specification, but rather 0.0038%, as reported in the Declaration. The Declaration at page 11 attributes the structural difference to the void structure between the inventive and comparative examples to the significant difference (38 fold) in the amount of hydrogen in respective films. However, if the explanation is correct, it means that Ex. 1 must have hydrogen content far less than 0.002%, i.e., closer to 0.0001%, as in Ex. 2, because a hydrogen difference of less than a factor of 2 (0.002 vs. 0.0038) would not, according to the argument, lead to significant structural difference as argued. Thus, there is no support for hydrogen content at the upper endpoint of the range of 0.002% for films that have “hardly generated void” or no void. 

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16, it is unclear what is to have the claimed hydrogen content of “0.002% by mass or less”. Is this the copper powder to be sprayed, the copper powder that has been sprayed and forms a metal film, both of these, or something else?
Regarding Claim 16, it is unclear what the phrase “in the solid state phase” refers to and why it is significant. Does this refer to the state of the substrate surface? Does this refer to the state of the powder in the course of being accelerated or when it strikes the substrate surface? Does this refer to the state of the powder after it strikes the substrate surface? If the latter, what significance is to be attributed to this requirement since any formed metal film of copper powder would be expected to be solid at room temperature. Does it mean something else?
Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (a) rejection of the Office Action mailed on 10 May 2022. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 10 May 2022. Rejection is withdrawn.

In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Yamauchi in view of Sandstrom, the section 103 rejection over Yamauchi in view of Sandstrom in view of Yuji, and the section 103 rejection over Yamauchi in view of Sandstrom in view of Yuji in view of Takimoto of the Office Action mailed on 10 May 2022. Rejection is withdrawn.
Allowable Subject Matter

Regarding Claims 16-18, the reviewed prior art does not teach or suggest the subject matter of these claims. Particularly, the reviewed prior art does not teach or suggest laminate having metal film formed of copper powder which satisfies the no void (or a hardly generated void) requirement in the claimed context. For example, while Yamauchi EP 2 732 967 in view of Sandstrom “The role of hydrogen in copper” (cited on IDS filed on 7 August 2019 (NPL No. 1), based on cited sections mentioned in corresponding section 103 rejection of the Office Action mailed on 10 May 2022, may suggest minimizing and/or controlling hydrogen content in copper film, there is no express teaching or suggestion of obtaining laminate capable of leading to claimed no void (or a “hardly generated void”) requirement. Furthermore, there is no teaching or suggestion regarding specific hydrogen levels and conditions of deposition such that it is to be expected that films that could inherently obtain these characteristics would be obtained by rendered obvious films.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
19 October 2022